DETAILED ACTION

Examiner’s Note: This application has been inherited by Examiner Deutsch.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 02/19/2022, concerning Application No. 15/921,330. The claim amendments filed on 02/19/2022 are acknowledged. Presently, Claims 1-14 and 18-22 remain pending.

Claim Objections
Claims 4, 6, and 18-19 are objected to because of the following informalities: 
Claim 4, line 3, the limitation “an ultrasound wave and light” should be changed to “the ultrasound wave and the light” because Claim 1 previously sets forth “an ultrasound wave” and “light”;
Claim 4, lines 3-4 and 6, each of the two limitations “the window portion” should be changed to “the window” to maintain consistent terminology throughout the claim;
Claim 6, line 14, the limitation “different from the first bodily component fluid” should be changed to “different from the first bodily fluid component” to maintain consistent terminology throughout the claim;
Claim 18, line 1, the limitation “A catheter positionable in a living body” should be changed to “A catheter configured to be positioned in a living body”;
Claim 18, lines 13 and 18, each of the two limitations “the bodily fluid” should be changed to “the body fluid” because Claim 18 previously sets forth “a body fluid”; and
Claim 19, line 2, the limitation “the bodily fluid” should be changed to “the body fluid” because Claim 18 previously sets forth “a body fluid”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first restriction unit” and “a second restriction unit” in Claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“A first restriction unit” is seen as a first filter or equivalent thereof in [0038] of the application specification.
“A second restriction unit” is seen as a second filter or equivalent thereof in [0038] of the application specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-10, 12-13, 18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujifilm Corp., JP 2013-022171 (supplied in IDS and the previously filed NPL translation used herein by examiner).

Regarding Claim 6, Fujifilm Corp. teaches: A catheter (Figs. 1-3; and abstract, specifically a photoacoustic probe with inside and outer sheath) comprising: 
a sheath including a lumen (Figs. 2-3, specifically outer sheath 31 is seen as the sheath and where it is seen that element 32 moves forward and backward in the sheath); 
a first communication hole in a distal portion of the sheath that communicates an inside of the lumen and an outside of the lumen ([0009], specifically “wherein the outer sheath has a filter for filtering liquid existing outside the outer sheath”; and [0023], specifically two filters where each filter would be present in an opening as seen in Fig. 3 opening 25 and opening 24 which house the filters and where the second opening 25 is located on a side closer to the proximal side as it is not on the tip of the device); 
a second communication hole proximal to the first communication hole that communicates the inside of the lumen and the outside of the lumen ([0009], specifically “wherein the outer sheath has a filter for filtering liquid existing outside the outer sheath”; and [0023], specifically two filters where each filter would be present in an opening as seen in Fig. 3 opening 25 and opening 24 which house the filters and where the second opening 25 is located on a side closer to the proximal side as it is not on the tip of the device); 
a first restriction unit (filter 24) at the first communication hole, the first restriction unit being configured to: i) allow flow of gas to the outside of the lumen from the inside of the lumen via the first communication hole; ii) restrict flow of a first bodily fluid component from the outside of the lumen to the inside of the lumen via the first communication hole; and iii) restrict flow of a second bodily fluid component, different from the first bodily component fluid, to the outside of the lumen from the inside of the lumen via the first communication hole (Figs. 1-3; and [0023], specifically “The filters 24 and 25 filter, for example, red blood cells in blood and substances having a size equal to or larger than that. In other words, the filters 24 and 25 do not pass red blood cells and substances having a size equal to or larger than that, but allow other components or gases in the blood to pass through”, where filters 24 and 25 allow the flow of gas through the filters, and where the filters 24 and 25 restrict flow of red blood cells (i.e., a first bodily fluid component) and substances having a size equal to or larger than that (i.e., a second bodily fluid component, different from the first bodily component fluid/red blood cells) from passing through the filters in either direction (i.e., in or out of the filter) to make sure those elements that cause light scattering do not enter); and 
a second restriction unit (filter 25) at the second communication hole, the second restriction unit configured to: i) allow flow of the second bodily fluid component to the inside of the lumen from the outside of the lumen via the second communication hole; and ii) restrict flow of the first bodily fluid component from the outside of the lumen to the inside of the lumen via the second communication hole (Figs. 1-3; and [0009], specifically “wherein the outer sheath has a filter for filtering liquid existing outside the outer sheath”, where the filter is seen as the second restriction unit; and [0023], specifically “The filters 24 and 25 filter, for example, red blood cells in blood and substances having a size equal to or larger than that. In other words, the filters 24 and 25 do not pass red blood cells and substances having a size equal to or larger than that, but allow other components or gases in the blood to pass through”, where the filters 24 and 25 have the ability to restrict or allow flow of fluid elements/components through the filters based on the properties of the respective fluid element, such as the size of the respective fluid element).

Regarding Claim 7, Fujifilm Corp. teaches: wherein the first restriction unit is configured to restrict flow of priming solution from the inside of the lumen to the outside of the lumen (Figs. 1-3; and [0023], specifically “The filters 24 and 25 filter, for example, red blood cells in blood and substances having a size equal to or larger than that. In other words, the filters 24 and 25 do not pass red blood cells and substances having a size equal to or larger than that, but allow other components or gases in the blood to pass through”, where filters 24 and 25 allow the flow of gas through the filters, and where the filters 24 and 25 restrict flow of red blood cells (i.e., a first bodily fluid component) and substances having a size equal to or larger than that (i.e., a second bodily fluid component, different from the first bodily component fluid/red blood cells) from passing through the filters in either direction (i.e., in or out of the filter) to make sure those elements that cause light scattering do not enter, and where the filters act to only allow certain elements from the outside in and therefore the priming solution would not go outside the filter).

Regarding Claim 8, Fujifilm Corp. teaches: wherein the second restriction unit is also configured to allow flow of the priming solution from the inside of the lumen to the outside of the lumen (Figs. 1-3; and [0009], specifically “wherein the outer sheath has a filter for filtering liquid existing outside the outer sheath”, where the filter is seen as the second restriction unit; and [0023], specifically “The filters 24 and 25 filter, for example, red blood cells in blood and substances having a size equal to or larger than that. In other words, the filters 24 and 25 do not pass red blood cells and substances having a size equal to or larger than that, but allow other components or gases in the blood to pass through”, where the filters 24 and 25 have the ability to restrict or allow flow of fluid elements/components through the filters based on the properties of the respective fluid element, such as the size of the respective fluid element, and where the filters act to only allow certain elements from the outside in and therefore the priming solution could go outside the filter).

Regarding Claim 9, Fujifilm Corp. teaches: wherein the second restriction unit extends around an outer periphery of the sheath and over an entire circumferential extent of the sheath (Fig. 3, specifically filter element 25 is seen as extended around an outer periphery of the sheath and formed over an entire circumference).

Regarding Claim 10, Fujifilm Corp. teaches: wherein the sheath includes a window portion, and the second restriction unit is proximal to the window portion (Figs. 2-3, specifically the window 26 and the filter element (restriction unit) 25 which is seen as proximal as it is located below the window and thus proximal to the window if the windows location is taken as distal).

Regarding Claims 12-13, Fujifilm Corp, teaches: wherein the first restriction unit is a porous filter that covers the first communication hole, and wherein the second restriction unit is a porous filter covering the second communication hole ([0009] and [0013], specifically that the filters can be a porous membranes which are seen as a porous filters).

Regarding Claim 18, Fujifilm Corp, teaches: A catheter positionable in a living body in which a body fluid is located (Figs. 1-3; and abstract, specifically a photoacoustic probe with inside and outer sheath), the catheter comprising: 
a sheath including a lumen (Figs. 2-3, specifically outer sheath 31 is seen as the sheath and where it is seen that element 32 moves forward and backward in the sheath); 
a first communication hole in a distal portion of the sheath that communicates an inside of the lumen and an outside of the lumen ([0009], specifically “wherein the outer sheath has a filter for filtering liquid existing outside the outer sheath”; and [0023], specifically two filters where each filter would be present in an opening as seen in Fig. 3 opening 25 and opening 24 which house the filters and where the second opening 25 is located on a side closer to the proximal side as it is not on the tip of the device); 
a second communication hole that communicates the inside of the lumen and the outside of the lumen, the first communication hole being positioned distal of the second communication hole ([0009], specifically “wherein the outer sheath has a filter for filtering liquid existing outside the outer sheath”; and [0023], specifically two filters where each filter would be present in an opening as seen in Fig. 3 opening 25 and opening 24 which house the filters and where the second opening 25 is located on a side closer to the proximal side as it is not on the tip of the device); 
a first filter (filter 24) at the first communication hole, the first filter being configured to restrict flow of a light-scattering or light-absorbing component contained in the body fluid; the first filter also being configured to either: i) restrict flow of a second component of the bodily fluid, different from the light-scattering or light-absorbing component, to the outside of the lumen from the inside of the lumen via the first communication hole; or ii) restrict flow of priming solution to the outside of the lumen from the inside of the lumen via the first communication hole (Figs. 1-3; and [0023], specifically “The filters 24 and 25 filter, for example, red blood cells in blood and substances having a size equal to or larger than that. In other words, the filters 24 and 25 do not pass red blood cells and substances having a size equal to or larger than that, but allow other components or gases in the blood to pass through”, where filters 24 and 25 allow the flow of gas through the filters, and where the filters 24 and 25 restrict flow of red blood cells and substances having a size equal to or larger than that from passing through the filters in either direction (i.e., in or out of the filter) to make sure those elements that cause light scattering do not enter, and where the filters act to only allow certain elements from the outside in and therefore the priming solution would not go outside the filter); and 
a second filter (filter 25) at the second communication hole, the second filter being configured to: i) allow flow of the second component of the bodily fluid to the inside of the lumen from the outside of the lumen via the second communication hole; and ii) restrict flow of the light-scattering or light-absorbing component contained in the body fluid from the outside of the lumen to the inside of the lumen via the second communication hole (Figs. 1-3; and [0009], specifically “wherein the outer sheath has a filter for filtering liquid existing outside the outer sheath”, where the filter is seen as the second restriction unit; and [0023], specifically “The filters 24 and 25 filter, for example, red blood cells in blood and substances having a size equal to or larger than that. In other words, the filters 24 and 25 do not pass red blood cells and substances having a size equal to or larger than that, but allow other components or gases in the blood to pass through”, where the filters 24 and 25 have the ability to restrict or allow flow of fluid elements/components through the filters based on the properties of the respective fluid element, such as the size of the respective fluid element).

Regarding Claim 20, Fujifilm Corp. teaches: wherein the light-scattering or light-absorbing component contained in the body fluid is erythrocyte ([0023], specifically “The filters 24 and 25 filter, for example, red blood cells in blood and substances having a size equal to or larger than that. In other words, the filters 24 and 25 do not pass red blood cells and substances having a size equal to or larger than that, but allow other components or gases in the blood to pass through”, where the filters 24 and 25 restrict flow of red blood cells (i.e., erythrocytes) and substances having a size equal to or larger than that from passing through the filters to make sure those elements that cause light scattering do not enter).

Regarding Claim 21, Fujifilm Corp. teaches: wherein the second filter extends around an outer periphery of the sheath and over an entire circumferential extent of the sheath (Fig. 3, specifically filter element 25 is seen as extended around an outer periphery of the sheath and formed over an entire circumference).

Regarding Claim 22, Fujifilm Corp. teaches: wherein the sheath includes a window portion, and the second filter is proximal to the window portion (Figs. 2-3, specifically the window 26 and the filter element 25 which is seen as proximal as it is located below the window and thus proximal to the window if the windows location is taken as distal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujifilm Corp., JP 2013-022171 (supplied in IDS and the previously filed NPL translation used herein by examiner) in view of Light Lab Imaging Inc., JP 2010-508973 (supplied in IDS and the previously filed NPL translation used herein by examiner).

Regarding Claims 1 and 14, Fujifilm Corp. teaches: A catheter for image diagnosis (Figs. 1-3; and abstract, specifically a photoacoustic probe with inside and outer sheath) comprising: 
a drive shaft (Figs. 2-3; and abstract, specifically the imaging catheter is seen as the drive shaft which is the element 32 seen moving in the outer sheath 31) including a distal portion having an ultrasound transferring and receiving unit transferring and receiving an ultrasound wave (Figs. 2-3, specifically elements 14-21 make up the imaging device; and [0003], specifically that ultrasound is transmitting and receiving ultrasonic waves; and third to last paragraph which describes ultrasound imaging as well); and 
a sheath including a lumen configured for the drive shaft to be inserted therein such that the drive shaft is movable in a forward and a backward direction (Figs. 2-3, specifically outer sheath 31 is seen as the sheath and where it is seen that element 32 moves forward and backward in the sheath), 
wherein the sheath includes: 
a first communication hole in a distal portion of the sheath, the first communication hole communicating an inside of the lumen and an outside of the lumen with each other ([0009], specifically “wherein the outer sheath has a filter for filtering liquid existing outside the outer sheath”; and [0023], specifically two filters where each filter would be present in an opening as seen in Fig. 3 opening 25 and opening 24 which house the filters and where the second opening 25 is located on a side closer to the proximal side as it is not on the tip of the device);
a second communication hole proximal of the first communication hole, the second communication hole communicating the inside of the lumen and the outside of the lumen with each other ([0009], specifically “wherein the outer sheath has a filter for filtering liquid existing outside the outer sheath”; and [0023], specifically two filters where each filter would be present in an opening as seen in Fig. 3 opening 25 and opening 24 which house the filters and where the second opening 25 is located on a side closer to the proximal side as it is not on the tip of the device);
a first restriction unit (filter 24) located at the first communication hole, the first restriction unit being configured to: i) allow flow of gas to the outside of the lumen from the inside of the lumen via the first communication hole; ii) restrict flow of a light-scattering or light-absorbing component contained in a body fluid to the inside of the lumen from the outside of the lumen via the first communication hole; and iii) restrict flow of priming solution to the outside of the lumen from the inside of the lumen via the first communication hole (Figs. 1-3; and [0023], specifically “The filters 24 and 25 filter, for example, red blood cells in blood and substances having a size equal to or larger than that. In other words, the filters 24 and 25 do not pass red blood cells and substances having a size equal to or larger than that, but allow other components or gases in the blood to pass through”, where filters 24 and 25 allow the flow of gas through the filters, and where the filters 24 and 25 restrict flow of red blood cells and substances having a size equal to or larger than that from passing through the filters in either direction (i.e., in or out of the filter) to make sure those elements that cause light scattering do not enter, and where the filters act to only allow certain elements from the outside in and therefore the priming solution would not go outside the filter); and 
a second restriction unit (filter 25) located at the second communication hole, the second restriction unit being configured to: i) allow flow of a liquid component contained in the body fluid to the inside of the lumen from the outside of the lumen via the second communication hole; and ii) restrict flow of the light-scattering or light-absorbing component contained in the body fluid to the inside of the lumen from the outside of the lumen via the second communication hole (Figs. 1-3; and [0009], specifically “wherein the outer sheath has a filter for filtering liquid existing outside the outer sheath”, where the filter is seen as the second restriction unit; and [0023], specifically “The filters 24 and 25 filter, for example, red blood cells in blood and substances having a size equal to or larger than that. In other words, the filters 24 and 25 do not pass red blood cells and substances having a size equal to or larger than that, but allow other components or gases in the blood to pass through”, where the filters 24 and 25 have the ability to restrict or allow flow of fluid elements/components through the filters based on the properties of the respective fluid element, such as the size of the respective fluid element).
Although, Fujifilm Corp. does teach having a way to transmit light using optical fiber 14 from laser 13 in Figs. 1-2, Fujifilm Corp. does not explicitly teach that the optical element can both receive and transmit light.  However, Light Lab Imaging Inc. teaches: an optical transceiver transferring and receiving light (Fig. 1a, specifically the optical element 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the imaging probe of Fujifilm Corp. to include the ability to capture light as taught by Light Lab Imaging Inc.  The motivation to do so would be to allow for the fiber optic cable to act also as a receiving means to create a light image such as OCT which would modify similar devices (imaging catheter probes) in the same way (allowing for OCT-IVUS combined images which allow for a more in depth image as OCT is higher contrast than IVUS – see [0004]-[0005] of Light Lab Imaging Inc.).

Regarding Claim 2, Fujifilm Corp. teaches: wherein the first restriction unit is also configured to restrict flow of the liquid component contained in the body fluid to the outside of the lumen from the inside of the lumen via the first communication hole (Figs. 1-3; and [0023], specifically “The filters 24 and 25 filter, for example, red blood cells in blood and substances having a size equal to or larger than that. In other words, the filters 24 and 25 do not pass red blood cells and substances having a size equal to or larger than that, but allow other components or gases in the blood to pass through”, where filters 24 and 25 allow the flow of gas through the filters, and where the filters 24 and 25 restrict flow of red blood cells and substances having a size equal to or larger than that from passing through the filters in either direction (i.e., in or out of the filter) to make sure those elements that cause light scattering do not enter, and where the filters act to only allow certain elements from the outside in and therefore the priming solution would not go outside the filter).

Regarding Claim 3, Fujifilm Corp. teaches: wherein the second restriction unit extends around an outer periphery of the sheath and over an entire circumferential extent of the sheath (Fig. 3, specifically filter element 25 is seen as extended around an outer periphery of the sheath and formed over an entire circumference).

Regarding Claim 4, Fujifilm Corp. teaches: wherein the distal portion of the sheath has a window configured to permit an ultrasound wave and light to pass through the window portion, and wherein the second restriction unit is positioned proximal of the window portion (Figs. 2-3, specifically the window 26 and the filter element (restriction unit) 25 which is seen as proximal as it is located below the window and thus proximal to the window if the windows location is taken as distal).

Regarding Claim 5, Fujifilm Corp, teaches: wherein the first restriction unit is a porous filter that covers the first communication hole, and wherein the second restriction unit is a porous filter that covers the second communication hole ([0009] and [0013], specifically that the filters can be a porous membranes which are seen as a porous filters).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujifilm Corp., JP 2013-022171 (supplied in IDS and the previously filed NPL translation used herein by examiner) in view of Lee et al., US 2007/0167826.

Regarding Claim 11, Fujifilm Corp. does not explicitly teach that there is a reinforced part of the sheath over its window. Lee et al. teaches: wherein the sheath includes a reinforced portion on a portion proximal to the window portion, the reinforced portion being formed from a material more rigid than a material forming the window portion (Fig. 3B and [0032], specifically that the sheath is made with metal reinforcement braids, and border and surround the window which is seen as more ridge a material as the metal is not in the window).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the imaging probe of Fujifilm Corp. to include the reinforced section of the sheath as seen in Lee et al.  The motivation to do so would be to conduct heat away from the acoustic window (Lee et al., [0032]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujifilm Corp., JP 2013-022171 (supplied in IDS and the previously filed NPL translation used herein by examiner) in view of Shezifi et al., US 2016/0324621 (with effectively filed date 01/09/2015).

Regarding Claim 19, Fujifilm Corp. teaches: wherein the second component of the bodily fluid is a component different from the light-scattering or light-absorbing component (i.e., erythrocytes/red blood cells) ([0023], specifically “The filters 24 and 25 filter, for example, red blood cells in blood and substances having a size equal to or larger than that. In other words, the filters 24 and 25 do not pass red blood cells and substances having a size equal to or larger than that, but allow other components or gases in the blood to pass through”, where the filters 24 and 25 restrict flow of red blood cells, as well as substances having a size equal to or larger than that (i.e., the second component of the bodily fluid, different from the red blood cells) from passing through the filters).
Fujifilm Corp. does not explicitly teach wherein the second component of the bodily fluid is blood plasma. 
However, Shezifi et al. teaches: wherein the second component of the bodily fluid is blood plasma ([0005], “The pores of the filters of the above-devices can be sized such that they are permeable to blood, (e.g., red blood cells (erythrocytes), white blood cells (leukocytes), platelets (thrombocytes), and plasma) but not significantly permeable to emboli, e.g., having a dimension of greater than 50, 100, or 200 μm”, where the component of the bodily fluid being filtered can be blood plasma).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Fujifilm Corp. by including wherein the second component of the bodily fluid is specifically blood plasma, as disclosed by Shezifi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to desirably filter the various components of the body fluid/blood (Shezifi et al., [0005]). 

Response to Arguments
Applicant’s arguments, see Page 11 of Remarks, filed 02/19/2022, with respect to the claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the claim rejections under 35 U.S.C. 112(b), as previously set forth in the Non-Final Rejection mailed 08/19/2021, have been withdrawn. 

Applicant's arguments, see Pages 11-16 of Remarks, filed 02/19/2022, with respect to the claim rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.
Regarding Fujifilm Corp. (JP 2013-022171), Applicant argues that the catheter at issue here distinguishes over the disclosure in Japanese Patent Application Publication No. 2013-022171 in a variety of ways. 
[1] Firstly, Applicant notes that the first restriction unit at the first communication hole not only allows gas flow to the outside of the lumen from the inside of the lumen and restricts flow of a light-scattering or light-absorbing component in the body fluid to the inside of the lumen from the outside of the lumen, but additionally restricts flow of priming solution to the outside of the lumen from the inside of the lumen via the first communication hole. Applicant argues that there is no disclosure in Japanese Patent Application Publication No. 2013-022171 that the filter 24 should be selected to allow flow of gas to the outside of the lumen from the inside of the lumen, restrict flow of a light-scattering or light-absorbing component in the body fluid to the inside of the lumen from the outside of the lumen, and restrict flow of priming solution to the outside of the lumen from the inside of the lumen. 
[2] Applicant further argues that another way in which the catheter at issue here distinguishes over the disclosure in Japanese Patent Application Publication No. 2013-022171 involves the way in which the first and second restriction units are configured. Specifically, Applicant argues that Japanese Patent Application Publication No. 2013-022171 is devoid of any disclosure that the filters 24, 25 should be configured in the manner recited in Claims 1, 6, and 18.
Examiner respectfully disagrees and emphasizes that, regarding Claim 6, Fujifilm Corp. teaches a first restriction unit (filter 24) at the first communication hole, the first restriction unit being configured to: i) allow flow of gas to the outside of the lumen from the inside of the lumen via the first communication hole; ii) restrict flow of a first bodily fluid component from the outside of the lumen to the inside of the lumen via the first communication hole; and iii) restrict flow of a second bodily fluid component, different from the first bodily component fluid, to the outside of the lumen from the inside of the lumen via the first communication hole (Figs. 1-3; and [0023], specifically “The filters 24 and 25 filter, for example, red blood cells in blood and substances having a size equal to or larger than that. In other words, the filters 24 and 25 do not pass red blood cells and substances having a size equal to or larger than that, but allow other components or gases in the blood to pass through”, where filters 24 and 25 allow the flow of gas through the filters, and where the filters 24 and 25 restrict flow of red blood cells (i.e., a first bodily fluid component) and substances having a size equal to or larger than that (i.e., a second bodily fluid component, different from the first bodily component fluid/red blood cells) from passing through the filters in either direction (i.e., in or out of the filter) to make sure those elements that cause light scattering do not enter); and a second restriction unit (filter 25) at the second communication hole, the second restriction unit configured to: i) allow flow of the second bodily fluid component to the inside of the lumen from the outside of the lumen via the second communication hole; and ii) restrict flow of the first bodily fluid component from the outside of the lumen to the inside of the lumen via the second communication hole (Figs. 1-3; and [0009], specifically “wherein the outer sheath has a filter for filtering liquid existing outside the outer sheath”, where the filter is seen as the second restriction unit; and [0023], specifically “The filters 24 and 25 filter, for example, red blood cells in blood and substances having a size equal to or larger than that. In other words, the filters 24 and 25 do not pass red blood cells and substances having a size equal to or larger than that, but allow other components or gases in the blood to pass through”, where the filters 24 and 25 have the ability to restrict or allow flow of fluid elements/components through the filters based on the properties of the respective fluid element, such as the size of the respective fluid element). Examiner further emphasizes that Fujifilm Corp. also teaches the corresponding limitations in Claims 1 and 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793